Citation Nr: 0006842	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-03 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1952 to June 1956.  
These matters come to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for hearing loss and 
tinnitus.  The veteran perfected an appeal of the November 
1996 decision.


FINDING OF FACT

The claim of entitlement to service connection for hearing 
loss and tinnitus is not supported by competent medical 
evidence showing that the disorders had their onset during 
service or the one-year presumptive period following service, 
or that any current bilateral hearing loss or tinnitus is 
related to an in-service disease or injury. 


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss and tinnitus is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

A May 1956 report of medical examination indicated that the 
veteran had normal hearing upon discharge from the service.  

Although the RO made numerous requests to the National 
Personnel Records Center (NPRC) to obtain all of the 
veteran's service medical records, no other records could be 
located and they are presumed to have been destroyed in the 
fire at that facility in 1973. 

In June 1996, the veteran was treated at a VA Medical Center 
(MC) for complaints of ringing in the ears.  

The veteran initially claimed entitlement to VA disability 
compensation in July 1996, at which time he indicated that he 
had hearing loss as the result of service. 

During an October 1996 VA examination, the veteran underwent 
an audiometric examination which revealed audiological 
findings, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
55
75
LEFT
15
35
55
65
90

The veteran's speech recognition scores were 88 percent in 
the right ear and 76 percent in the left ear.  It was noted 
that the veteran had mild to profound sensorineural hearing 
loss bilaterally from one thousand to eight thousand hertz.  
The veteran's speech discrimination scores were good 
bilaterally.  The veteran also had complaints of tinnitus in 
both ears.  

An April 1997 VAMC treatment report indicated that the 
veteran was suffering from bilateral hearing loss, however, 
tinnitus was not present.  

In November 1997 the RO sent a letter to a private hospital 
requesting medical records.  As of this date no reply has 
been received.  

In November 1997 the RO received a response from a private 
medical center stating that the medical records requested had 
been destroyed.  

During a January 1998 VA examination, the veteran complained 
of difficulty understanding speech, particularly when 
background noise is present.  The veteran also reported that 
while in service he experienced brief episodes of tinnitus 
but it was not until about six or seven years ago that he 
began having constant tinnitus.  The veteran described the 
tinnitus as a hissing sound, similar to listening to a 
seashell or hundreds of crickets.  He stated that the noise 
was constant and it interfered with his ability to understand 
speech.  

During a January 1998 VA examination, the veteran underwent 
an audiometric examination which revealed audiological 
findings, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
65
70
LEFT
20
35
60
65
80

The veteran's speech recognition scores were 78 percent in 
the right ear and 84 percent in the left ear.  Speech 
discrimination was good bilaterally and there were no air 
bone gaps.  The diagnosis was bilateral symmetric high-
frequency severe sensorineural hearing loss with some 
reduction in speech discrimination ability for both ears.  
The VA examiner concluded that the veteran's hearing loss and 
tinnitus were not related to service.  

During a January 1998 personal hearing the veteran stated 
that his hearing loss had been gradual.  He also explained 
that while in Korea he served in an active combat zone.  The 
veteran stated that he was in the military police and his 
duties included guarding aircrafts and walking the flight 
lines.  According to him, he was exposed to nightly bombings 
and he would walk the flight lines with aircraft passing 
overhead.  The veteran stated that while performing his 
duties he did not have access to protective headgear in order 
to minimize exposure to loud noises.  He further stated that 
after the nightly bombings he would experience temporary 
hearing loss.  

The veteran also stated that his tinnitus began while he was 
in the service.  He explained that while in the service his 
episodes of tinnitus were temporary, but now they were 
constant.  According to the veteran, he began having trouble 
with his tinnitus four to five years ago.  The veteran stated 
that since service he has not worked in areas of significant 
noise exposure and he does not have any hobbies that involve 
loud noise.  The veteran also stated that a VA physician told 
him that his hearing loss and tinnitus were related to 
service.  

In a December 1999 statement, the veteran withdrew his 
request for a personal or video hearing before a member of 
the Board of Veterans' Appeals.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110 (West 1991).  

Service connection can also be granted for organic diseases 
of the nervous system, including sensorineural hearing loss, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  38 
U.S.C.A. § 1112(a)(1) (West 1991); 38 C.F.R. § 3.309(a) 
(1999).

The United States Court of Veterans Appeals (Court) has held 
that a claimant may establish direct service connection for 
hearing loss if evidence shows that a hearing loss is 
causally related to an injury or disease incurred during 
active service. Hensley v. Brown, 5 Vet. App. 155, 164 
(1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304 (1999).  

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  The Board 
notes that, regardless of numerous attempts to obtain the 
veteran's service medical records, none could be located.  If 
the service medical records cannot be located, VA has a 
heightened duty to explain its findings and conclusions.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The veteran 
reported receiving treatment at a private hospital and 
medical center.  The RO requested these records, however, no 
reply was received from the private hospital and the records 
from the private medical center were destroyed.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III. Analysis

The veteran contends that he has hearing loss and tinnitus as 
the result of noise exposure in service.  

The results of a January 1998 audiogram indicate that the 
veteran has a hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  During the January 1998 VA examination, it was also 
noted that the veteran has tinnitus.  The first Caluza 
element has been satisfied because there is a current medical 
diagnosis of disability. 

Although the medical evidence shows that he has a hearing 
disability, that evidence does not suggest that the current 
disability is related to an in-service disease or injury.  
The veteran's May 1956 separation examination indicated that 
at the time of his discharge the veteran had normal hearing.  

Furthermore, though it is not readily apparent from the 
available record that the appellant is a combat veteran, the 
Board will assume, without conceding that he is.  38 U.S.C.A. 
§ 1154(b) does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service 
connected; it does, however, considerably lighten the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat service.  
Wade v. West, 11 Vet.App. at 304 (quoting Collette, 82 F.3d 
at 392).  Because section 1154(b) does not obviate the other 
two Caluza requirements, a combat veteran who uses lay 
testimony to show incurrence or aggravation must nevertheless 
generally proffer medical evidence to establish a current 
disability and its nexus to service because "lay persons are 
not competent to offer medical opinions".  Grottveit, 5 
Vet.App. at 93; see also Meyer v. Brown, 9 Vet.App. 425, 429 
(1996); Grivois, 6 Vet.App. at 140; Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran has stated that his present hearing loss and 
tinnitus are the result of noise exposure in service, but his 
statements are not probative because he is not competent to 
provide evidence that requires specialized medical knowledge. 
Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  During a January 1998 VA examination, it 
was noted that the veteran's hearing loss and tinnitus were 
not related to service.  The veteran has not submitted 
competent evidence of an etiological relationship between his 
hearing loss and tinnitus to service, and the Board finds 
that he has not met his initial burden of presenting evidence 
of a well-grounded claim.  Furthermore, there is no clinical 
evidence of continuity of symptomatology of hearing loss and 
tinnitus from service to current findings of hearing loss 
pathology.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(a).

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1966).  The facts and 
circumstances of this case are such that no further action is 
warranted.


ORDER

The claim of entitlement to service connection for hearing 
loss and tinnitus is denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

